B. E. SAEEOLD, J.
This case is confused by events which occurred subsequently to the transactions between the parties. If we construe the contract and the writing of January 19, 1865, together, without reference to what transpired afterwards, and apart froñx the parol evidence, the following propositions are clearly deduced : 1st. The repairs were to be made as speedily as practicable, in order to render the building tenantable, for the purpose designed; and they were to be considerable, costing much more than the rent accrued at the time of their completion. 2d. This cost was not to be a collectible demand against the lessors, but a payment of the rent for the time necessary to absorb it. 3d. The value of the repairs was estimated, agreed *64to, and paid on the rent, on the 19th of January, 1865, by the express assent, and concurrence of both parties.
This view of the case is strengthened by the parol evidence, that the building could not have been rented, from the 12th of April, 1865, to the 3d of May, 1866, for more than $500 in lawful money, in the condition it was at the date of the renting. It is not changed by the provisions of the contract for the payment of the rent quarterly, in the currency in use at the time. Because the lease was for three years, the repairs consumed only about half of it, the compensation being sufficient, under the existing circumstances, ample scope was left for the operation of the provision respecting any change in the currency.
The appellees, in effect, treat the cost of the repairs as an independent claim of the lessee, to be used as an offset. This is not so. It was the manner of the payment of the first rent, so expressed by the contract, and so admitted in the writing.
Ordinance 26, § 3 of 1865, Eevised Code, p. 58, is not applicable to this casé. Here is not a contract agreed to be discharged by payment in Confederate currency. The obligation of lessee was to pay in repairs, and in currency bankable at the maturity of each installment, whether gold or something else. The value of the repairs was ascertained, consented to, and credited on the rent, by the lessors themselves, or, as they expressed it, “ which sum is, therefore, a credit — that is to say, so much paid on the rent of the building above leased. ”
If the Confederate currency had remained in circulation until the 3d of May, 1866, when the property was sold, the lessors would not have received any money. Why should the fact that, for the greater portion of the time, they became entitled to receive a much more valuable currency, diminish the right which the lessee had previously acquired against them ?
The stipulation respecting the cessation of rent, if the building should be destroyed, was a concession in favor of the lessee, to become operative only in the contingency *65provided for. It was a condition added to the contract the next day, and can not be presumed to indicate the intention of the parties further than is directly expressed in it.
The judgment is reversed and the cause remanded.